 
Exhibit 10.2

 
INDEPENDENT DIRECTOR AGREEMENT
OF



TIANYIN PHARMACEUTICAL CO., INC.
 
This INDEPENDENT DIRECTOR AGREEMENT (the “Agreement”) is made and entered into
as of this 4th day of June, 2012 (the “Effective Date”), by and between Tianyin
Pharmaceutical Co., Inc., a Delaware corporation (the “Company”), and Mr. Bo
Tan, a citizen of China, with a permanent residence at
______________________________________________ (the “Independent Director”).
 
WHEREAS, the Company desires to engage the Independent Director, and the
Independent Director desires to serve, as a non-employee director of the
Company, subject to the terms and conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt of which is hereby acknowledged, the Company and the
Independent Director, intending to be legally bound, hereby agree as follows:
 
1.           DEFINITIONS.
 
(a)           “Corporate Status” describes the capacity of the Independent
Director with respect to the Company and the services performed by the
Independent Director in that capacity.
 
(b)           “Entity” shall mean any corporation, partnership, limited
liability company, joint venture, trust, foundation, association, organization
or other legal entity.
 
(c)           “Proceeding” shall mean any threatened, pending or completed
claim, action, suit, arbitration, alternate dispute resolution process,
investigation, administrative hearing, appeal, or any other proceeding, whether
civil, criminal, administrative or investigative, whether formal or informal,
including a proceeding initiated by the Independent Director pursuant to Section
12 of this Agreement to enforce the Independent Director’s rights hereunder.
 
(d)           “Expenses” shall mean all reasonable fees, costs and expenses,
approved by the Company in advance and reasonably incurred in connection with
any Proceeding, including, without limitation, attorneys’ fees, disbursements
and retainers, fees and disbursements of expert witnesses, private
investigators, professional advisors (including, without limitation, accountants
and investment bankers), court costs, transcript costs, fees of experts, travel
expenses, duplicating, printing and binding costs, telephone and fax
transmission charges, postage, delivery services, secretarial services, and
other disbursements and expenses.
 
(e)           “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.
 
(f)           “Parent” shall mean any corporation or other entity (other than
the Company) in any unbroken chain of corporations or other entities ending with
the Company, if each of the corporations or entities, other than the Company,
owns stock or other interests possessing 50% or more of the economic interest or
the total combined voting power of all classes of stock or other interests in
one of the other corporations or entities in the chain.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           “Subsidiary” shall mean any corporation or other entity (other
than the Company) in any unbroken chain of corporations or other entities
beginning with the Company, if each of the corporations or entities, other than
the last corporation or entity in the unbroken chain, owns stock or other
interests possessing 50% or more of the economic interest or the total combined
voting power of all classes of stock or other interests in one of the other
corporations or entities in the chain.
 
2.           SERVICES OF INDEPENDENT DIRECTOR. While this Agreement is in
effect, the Independent Director shall perform duties as an independent director
and/or a member of the committees of the Board, be compensated for such and be
reimbursed expenses in accordance with the Schedule A attached to this
Agreement, subject to the following:
 
(a)           The Independent Director will perform services as is consistent
with Independent Director’s position with the Company, as required and
authorized by the By-Laws and Articles of Incorporation of the Company, and in
accordance with high professional and ethical standards and all applicable laws
and rules and regulations pertaining to the Independent Director’s performance
hereunder, including without limitation, laws, rules and regulations relating to
a public company.
 
(b)           The Independent Director is solely responsible for taxes arising
out of any compensation paid by the Company to the Independent Director under
this Agreement, and the Independent Director understands that he/she will be
issued a U.S. Treasury form 1099 for any compensation paid to him/her by the
Company.  The Independent Director acknowledges and agrees that because he is
not an employee of the Company the Company will not withhold any amounts for
taxes from any of his payments under the Agreement.
 
(c)           The Company may offset any and all monies payable to the
Independent Director to the extent of any monies owing to the Company from the
Independent Director.
 
(d)           The rules and regulations of the Company notified to the
Independent Director, from time to time, apply to the Independent Director. Such
rules and regulations are subject to change by the Company in its sole
discretion. Notwithstanding the foregoing, in the event of any conflict or
inconsistency between the terms and conditions of this Agreement and rules and
regulations of the Company, the terms of this Agreement control.
 
3.           REQUIREMENTS OF INDEPENDENT DIRECTOR. During the term of the
Independent Director’s services to the Company hereunder, Independent Director
shall observe all applicable laws and regulations relating to independent
directors of a public company as promulgated from to time, and shall not: (1) be
an employee of the Company or any Parent or Subsidiary; (2) accept, directly or
indirectly, any consulting, advisory, or other compensatory fee from the Company
other than as a director and/or a member of a committee of the Board; (3) be an
affiliated person of the Company or any Parent or Subsidiary, as the term
“affiliate” is defined in 17 CFR 240.10A-3(e)(1), other than in his capacity as
a director and/or a member of a committee of the Board; (4) possess an interest
in any transaction with the Company or any Parent or Subsidiary, for which
disclosure would be required pursuant to 17 CFR 229.404(a), other than in his
capacity as a director and/or a member of a committee of the Board committees;
and (5) be engaged in a business relationship with the Company or any Parent or
Subsidiary, for which disclosure would be required pursuant to 17 CFR
229.404(b), except that the required beneficial interest therein shall be
modified to be 5% hereby.
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.           REPORT OBLIGATION. While this Agreement is in effect, the
Independent Director shall immediately report to the Company in the event: (1)
the Independent Director knows or has reason to know or should have known that
any of the requirements specified in Section 3 hereof is not satisfied or is not
going to be satisfied; and (2) the Independent Director simultaneously serves on
an audit committee of any other public company.
 
5.           TERM AND TERMINATION. The term of this Agreement and the
Independent Director’s services hereunder shall be for one (1) year from the
Effective Date, unless terminated as provided for in this Section 5. This
Agreement and the Independent Director’s services hereunder shall terminate upon
the earlier of the following:
 
(a)           Removal of the Independent Director as a director of the Company,
upon proper Board or stockholder action in accordance with the By-Laws and
Articles of Incorporation of the Company and applicable law;
 
(b)           Resignation of the Independent Director as a director of the
Company upon written notice to the Board of Directors of the Company;
 
(c)           Director’s failure to be reelected by the Company’s stockholders
at a meeting duly called for such purpose; or
 
(d)          Termination of this Agreement by the Company, in the event any of
the requirements specified in Section 3 hereof is not satisfied, as determined
by the Company in its sole discretion.
 
6.           LIMITATION OF LIABILITY. In no event shall the Independent Director
be individually liable to the Company or its shareholders for any damages for
breach of fiduciary duty as an independent director of the Company, unless the
Independent Director’s act or failure to act involves intentional misconduct,
fraud or a knowing violation of law.
 
7.           AGREEMENT OF INDEMNITY. The Company agrees to indemnify the
Independent Director as follows:
 
(a)           Subject to the exceptions contained in Section 8(a) below, if the
Independent Director was or is a party or is threatened to be made a party to
any Proceeding (other than an action by or in the right of the Company) by
reason of the Independent Director’s Corporate Status, the Independent Director
shall be indemnified by the Company against all Expenses and Liabilities
incurred or paid by the Independent Director in connection with such Proceeding
(referred to herein as “INDEMNIFIABLE EXPENSES” and “INDEMNIFIABLE LIABILITIES,”
respectively, and collectively as “INDEMNIFIABLE AMOUNTS”).
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Subject to the exceptions contained in Section 8(b) below, if the
Independent Director was or is a party or is threatened to be made a party to
any Proceeding by or in the right of the Company, to procure a judgment in its
favor by reason of the Independent Director’s Corporate Status, the Independent
Director shall be indemnified by the Company against all Indemnifiable Expenses.
 
(c)           For purposes of this Agreement, the Independent Director shall be
deemed to have acted in good faith in conducting the Company’s affairs as an
independent director of the Company and/or a member of a committee of the Board
of the Company, if the Independent Director: (i) exercised or used the same
degree of diligence, care, and skill as an ordinarily prudent man would have
exercised or used under the circumstances in the conduct of his own affairs; or
(ii) took, or omitted to take, an action in reliance upon advise of counsels or
other professional advisors for the Company, or upon statements made or
information furnished by other directors, officers or employees of the Company,
or upon a financial statement of the Company provided by a person in charge of
its accounts or certified by a public accountant or a firm of public
accountants, which the Independent Director had reasonable grounds to believe to
be true.
 
8.           EXCEPTIONS TO INDEMNIFICATION. Director shall be entitled to
indemnification under Sections 7(a) and 7(b) above in all circumstances other
than the following:
 
(a)           If indemnification is requested under Section 7(a) and it has been
adjudicated finally by a court or arbitral body of competent jurisdiction that,
in connection with the subject of the Proceeding out of which the claim for
indemnification has arisen, (i) the Independent Director failed to act in good
faith and in a manner the Independent Director reasonably believed to be in or
not opposed to the best interests of the Company, (ii) the Independent Director
had reasonable cause to believe that the Independent Director’s conduct was
unlawful, or (iii) the Independent Director’s conduct constituted willful
misconduct, fraud or knowing violation of law, then the Independent Director
shall not be entitled to payment of Indemnifiable Amounts hereunder.
 
(b)           If indemnification is requested under Section 7(b) and
 
(i)           it has been adjudicated finally by a court or arbitral body of
competent jurisdiction that, in connection with the subject of the Proceeding
out of which the claim for indemnification has arisen, the Independent Director
failed to act in good faith and in a manner the Independent Director reasonably
believed to be in or not opposed to the best interests of the Company, including
without limitation, the breach of Section 4 hereof by the Independent Director,
the Independent Director shall not be entitled to payment of Indemnifiable
Expenses hereunder; or
 
(ii)           it has been adjudicated finally by a court or arbitral body of
competent jurisdiction that the Independent Director is liable to the Company
with respect to any claim, issue or matter involved in the Proceeding out of
which the claim for indemnification has arisen, including, without limitation, a
claim that the Independent Director received an improper benefit or improperly
took advantage of a corporate opportunity, the Independent Director shall not be
entitled to payment of Indemnifiable Expenses hereunder with respect to such
claim, issue or matter.
 
 
4

--------------------------------------------------------------------------------

 
 
9.           WHOLLY OR PARTLY SUCCESSFUL. Notwithstanding any other provision of
this Agreement, and without limiting any such provision, to the extent that the
Independent Director is, by reason of the Independent Director’s Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, the Independent Director shall be indemnified in connection
therewith. If the Independent Director is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Independent Director against those Expenses reasonably incurred by
the Independent Director or on the Independent Director’s behalf in connection
with each successfully resolved claim, issue or matter. For purposes of this
section, the termination of any claim, issue or matter in such a Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.
 
10.           ADVANCES AND INTERIM EXPENSES. The Company may pay to the
Independent Director all Indemnifiable Expenses incurred by the Independent
Director in connection with any Proceeding, including a Proceeding by or in the
right of the Company, in advance of the final disposition of such Proceeding, if
the Independent Director furnishes the Company with a written undertaking, to
the satisfaction of the Company, to repay the amount of such Indemnifiable
Expenses advanced to the Independent Director in the event it is finally
determined by a court or arbitral body of competent jurisdiction that the
Independent Director is not entitled under this Agreement to indemnification
with respect to such Indemnifiable Expenses.
 
11.           PROCEDURE FOR PAYMENT OF INDEMNIFIABLE AMOUNTS. The Independent
Director shall submit to the Company a written request specifying the
Indemnifiable Amounts, for which the Independent Director seeks payment under
Section 7 hereof and the Proceeding of which has been previously notified to the
Company and approved by the Company for indemnification hereunder. At the
request of the Company, the Independent Director shall furnish such
documentation and information as are reasonably available to the Independent
Director and necessary to establish that the Independent Director is entitled to
indemnification hereunder. The Company shall pay such Indeminfiable Amounts
within thirty (30) days of receipt of all required documents.
 
12.           REMEDIES OF INDEPENDENT DIRECTOR.
 
(a)           RIGHT TO PETITION COURT. In the event that the Independent
Director makes a request for payment of Indemnifiable Amounts under Sections 7,
9-11 above, and the Company fails to make such payment or advancement in a
timely manner pursuant to the terms of this Agreement, the Independent Director
may petition the appropriate judicial authority to enforce the Company’s
obligations under this Agreement.
 
(b)           BURDEN OF PROOF. In any judicial proceeding brought under Section
12 (a) above, the Company shall have the burden of proving that the Independent
Director is not entitled to payment of Indemnifiable Amounts hereunder.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           EXPENSES. The Company agrees to reimburse the Independent Director
in full for any Expenses incurred by the Independent Director in connection with
investigating, preparing for, litigating, defending or settling any action
brought by the Independent Director under Section 12 (a) above, or in connection
with any claim or counterclaim brought by the Company in connection therewith.
 
(d)           VALIDITY OF AGREEMENT. The Company shall be precluded from
asserting in any Proceeding, including, without limitation, an action under
Section 12 (a) above, that the provisions of this Agreement are not valid,
binding and enforceable or that there is insufficient consideration for this
Agreement and shall stipulate in court that the Company is bound by all the
provisions of this Agreement.
 
(e)           FAILURE TO ACT NOT A DEFENSE. The failure of the Company
(including its Board of Directors or any committee thereof, independent legal
counsel, or stockholders) to make a determination concerning the permissibility
of the payment of Indemnifiable Amounts or the advancement of Indemnifiable
Expenses under this Agreement shall not be a defense in any action brought under
Section 12 (a) above.
 
13.           PROCEEDINGS AGAINST COMPANY. Except as otherwise provided in this
Agreement, the Independent Director shall not be entitled to payment of
Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect to
any Proceeding brought by the Independent Director against the Company, any
Entity which it controls, any director or officer thereof, or any third party,
unless the Company has consented to the initiation of such Proceeding. This
section shall not apply to counterclaims or affirmative defenses asserted by the
Independent Director in an action brought against the Independent Director.
 
14.           SUBROGATION. In the event of any payment of Indemnifiable Amounts
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of contribution or recovery of the Independent
Director against other persons, and the Independent Director shall take, at the
request of the Company, all reasonable action necessary to secure such rights,
including the execution of such documents as are necessary to enable the Company
to bring suit to enforce such rights.
 
15.           AUTHORITY. Each party has all necessary power and authority to
enter into, and be bound by the terms of, this Agreement, and the execution,
delivery and performance of the undertakings contemplated by this Agreement have
been duly authorized by each party hereto:
 
16.           SUCCESSORS AND ASSIGNMENT. This Agreement shall (a) be binding
upon and inure to the benefit of all successors and assigns of the Company
(including any transferee of all or a substantial portion of the business, stock
and/or assets of the Company and any direct or indirect successor by merger or
consolidation or otherwise by operation of law), and (b) be binding on and shall
inure to the benefit of the heirs, personal representatives, executors and
administrators of the Independent Director. The Independent Director has no
power to assign this Agreement or any rights and obligations hereunder.
 
17.           CHANGE IN LAW. To the extent that a change in applicable law
(whether by statute or judicial decision) shall mandate broader or narrower
indemnification than is provided hereunder, the Independent Director shall be
subject to such broader or narrower indemnification and this Agreement shall be
deemed to be amended to such extent.
 
18.           SEVERABILITY. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement, or any clause thereof,
shall be determined by a court of competent jurisdiction to be illegal, invalid
or unenforceable, in whole or in part, such provision or clause shall be limited
or modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
 
19.           MODIFICATIONS AND WAIVER. Except as provided in Section 17 hereof
with respect to changes in applicable law which broaden or narrow the right of
the Independent Director to be indemnified by the Company, no supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by each of the parties hereto. No delay in exercise or non-exercise by
the Company of any right under this Agreement shall operate as a current or
future waiver by it as to its same or different rights under this Agreement or
otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
20.           NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand, (b) when transmitted by facsimile and receipt is
acknowledged, or (c) if mailed by certified or registered mail with postage
prepaid, on the third business day after the date en which it is so mailed:
 
If to Independent Director, to: _________________________.


If to the Company, to: Guoqing Jiang, CEO, Tianyin Pharmaceutical Co., Inc.,
23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3, South Renmin Road, Chengdu,
China or to such other address as may have been furnished in the same manner by
any party to the others.
 
21.           GOVERNING LAW. This Agreement shall be governed by and construed
and enforced under the laws of Hong Kong, China.
 
22.           CONSENT TO JURISDICTION. The parties hereby consent to the
jurisdiction of the courts having jurisdiction over matters arising in New York
County, New York for any proceeding arising out of or relating to this
Agreement. The parties agree that in any such proceeding, each party shall
waive, if applicable, inconvenience of forum and right to a jury.
 
23.           AGREEMENT GOVERNS. This Agreement is to be deemed consistent
wherever possible with relevant provisions of the By-Laws and Articles of
Incorporation of the Company; however, in the event of a conflict between this
Agreement and such provisions, the provisions of this Agreement shall control.
 
24.           INDEPENDENT CONTRACTOR. The parties understand, acknowledge and
agree that the Independent Director’s relationship with the Company is that of
an independent contractor and nothing in this Agreement is intended to or should
be construed to create a relationship other than that of independent contractor.
Nothing in this Agreement shall be construed as a contract of
employment/engagement between the Independent Director and the Company or as a
commitment on the part of the Company to retain the Independent Director in any
capacity, for any period of time or under any specific terms or conditions, or
to continue the Independent Director’s service to the Company beyond any period.
 
25.           ENTIRE AGREEMENT. This Agreement constitutes the entire agreement
between the Company and the Independent Director with respect to the subject
matter hereof, and supersedes all prior understandings and agreements with
respect to such subject matter.
 
 
7

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Independent Director
Agreement as of the day and year first above written.




Company: Tianyin Pharmaceutical Co., Inc. (“TPI”)
 
/s/ Guoqing Jiang
Authorized Person: Guoqing Jiang, CEO
 


Independent Director: Bo Tan
 
/s/ Bo Tan
Signature


 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
I           POSITION:     INDEPENDENT DIRECTOR.
 
II.           COMPENSATION:


FEES. For all services rendered by the Independent Director pursuant to this
Agreement, both during and outside of normal working hours, including but not
limited to, attending all required meetings of the Board or applicable
committees thereof, executive sessions of the independent directors, reviewing
filing reports and other corporate documents as requested by the Company,
providing comments and opinions as to business matters as requested by the
Company, the Company agrees to pay to the Independent Director a fee in cash of
$1,000.00 or RMB equivalent per month during the Term (the “Base Fee”).  In
addition to the Base Fee, the Company agrees to pay the Independent Director a
fee in cash of $1,000.00 per month (the Audit Committee Fee”), as long the
Independent Director remains Chairman of the Audit Committee of the Company. The
Base Fee and the Audit Committee Fee shall be paid in cash to the Independent
Director on a monthly basis in equal installments on the last day of each
calendar month.
 
STOCK. During the term of the Independent Director’s service as a director or
member of any committee of the Board, the Independent Director shall be granted
an option to purchase 20,000 shares of common stock of the Company on the date
of execution of this Agreement, with an exercise price equal to the fair market
value of a share of the Company’s common stock on the date of the grant of the
option. 50% of the option shall vest at the end of 12 months of the Effective
Date and the remainder of the option shall vest at the end of 24 months of the
Effective Date.  Any such stock grant shall be in accordance with the equity
incentive plans as may be adopted by the Company, from time to time and shall
expire 5 years from the date of the grant. The Independent Director’s rights in
respect to any grant shall be determined solely by the Compensation Committee of
the Company and are subject to execution by Independent Director of any
applicable agreements as established and requested by the Company pursuant to
the equity incentive plans.
 
EXPENSES. During the term of the Independent Director’s service as a director of
the Company, the Company shall promptly reimburse the Independent Director for
all expenses incurred by him/her in connection with attending (a) all meetings
of the Board or applicable committees thereof, (b) executive sessions of the
independent directors, and (c) stockholder meetings, as a director or a member
of any committee of the Board, provided that any such expenses over $500.00
shall be approved by the Company in writing in advance.  In addition, the
Independent Director shall rely on the Company to arrange all hotel
accommodations in connection with any such meetings the Independent Director
must attend. The amount of such expenses eligible for reimbursement by the
Company during a calendar year shall not affect such expenses eligible for
reimbursement by the Company in any other calendar year, and the reimbursement
of any such eligible expenses shall be made on or before the last day of the
calendar year next following the calendar year in which the expense was
incurred.
 
 
9

--------------------------------------------------------------------------------

 
 
NO OTHER BENEFITS OR COMPENSATION. The Independent Director acknowledges and
agrees that he is not granted or entitled to any other benefits or compensation
from the Company for services provided under this Agreement except expressly
provided for in this Schedule A.


Dated: June 4, 2012




AGREED BY:


Company: Tianyin Pharmaceutical Co., Inc.
 
/s/ Guoqing Jiang
Name: Guoqing Jiang
Title: CEO


 
 
AGREED BY:


Independent Director: Bo Tan
 
/s/ Bo Tan
Name: Bo Tan
 
 


 10

--------------------------------------------------------------------------------


